Exhibit 10.1

 

THE HANOVER INSURANCE GROUP, INC.

2006 LONG-TERM INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

 

This Non-Qualified Stock Option Agreement (the “Agreement”) is effective as of
<GRANT DATE> (the “Grant Date”), by and between The Hanover Insurance Group,
Inc., a Delaware corporation (the “Company”), and <PARTICIPANT NAME> (the
“Participant” or “you”). Capitalized terms used without definition herein shall
have the meanings set forth in The Hanover Insurance Group, Inc. 2006 Long-Term
Incentive Plan (the “Plan”).

 

PREAMBLE

 

WHEREAS, the Company considers it desirable and in the best interests of the
Company that the Participant be given an opportunity to acquire a proprietary
interest in the Company in the form of options to purchase shares of Stock.

 

NOW, THEREFORE, for and in consideration of the foregoing and the mutual
covenants and promises hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.

Grant of Option. The Administrator hereby grants to the Participant a
non-statutory stock option (the “Stock Option”) to purchase <NUMBER OF OPTIONS>
shares of Stock (the “Shares”), for a price of <GRANT PRICE> per share (the
“Option Price”), which is not less than the per-Share fair market value on the
Grant Date. The Stock Option is intended to be, and is hereby designated, a
non-statutory option that does not qualify as an incentive stock option as
defined in Section 422 of the Internal Revenue Code.

 

2.

Expiration of Option. The Stock Option shall automatically terminate and cease
being exercisable on the tenth anniversary of the Grant Date (the “Expiration
Date”).

 

3.

Vesting. Subject to the terms of this Agreement and the Plan, and provided
Participant remains an Employee of the Company or one of its subsidiaries or
affiliates (the Company and its subsidiaries and affiliates hereinafter referred
to as “THG”) through the applicable vesting date, the Stock Option shall vest
and become exercisable in the following cumulative installments:

 

 

•

As to 25% of the total number of Shares, on or after the first anniversary of
the Grant Date;

 

•

As to an additional 25% of the total number of Shares, on or after the second
anniversary of the Grant Date; and

 

•

As to an additional 50% of the total number of Shares, on or after the third
anniversary of the Grant Date.

 

4.

Termination of Employment and Other Events.

 

 

(a)

Termination for Cause. If Participant’s Employment with THG is terminated for
Cause, effective immediately prior to such termination, the Stock Option,
whether or not vested, shall be automatically cancelled and forfeited and be
returned to the Company for no consideration.

 

 

(b)

Voluntary Termination. If Participant voluntarily terminates his/her Employment
with THG, effective immediately prior to such termination, any portion of the
Stock Option not then vested shall be automatically cancelled and forfeited and
be returned to the Company for no consideration, and such portion of the Stock
Option that is then vested shall remain exercisable until the earlier of (i) 60
days following the date of termination, or (ii) the Expiration Date.

 

 

(c)

Disability. Subject to the remainder of this Section 4(c), if Participant is
placed in a long term disability status (as such term is defined in the
Company’s Long-Term Disability Program, as in effect at such time) (“LTD
Status”), for so long as Participant remains in LTD Status, the Stock Option
shall continue to vest in accordance with this Agreement, and to the extent
vested shall remain exercisable, until the earlier of (i) the first anniversary
of the date the Participant was placed in LTD Status, or (ii) the Expiration
Date (the “LTD Extension Period”). At the expiration of the LTD Extension
Period, the Stock Option, whether or not vested, shall be automatically
cancelled and forfeited and be returned to the Company for no consideration.



- 2 -

 

If, prior to the first anniversary of the date Participant was placed in LTD
Status, Participant is removed from LTD Status and immediately thereafter
returns to active Employment with THG, Participant shall be treated (for the
purposes of this Agreement) as if he/she were never placed in LTD Status and
remained an active Employee of THG, shall be given credit toward vesting
pursuant to Section 3 for the period Participant was in LTD Status, and this
Agreement shall remain in full force and effect in accordance with its terms.

 

 

(d)

Death. If Participant dies, effective immediately prior to death, any portion of
the Stock Option not then vested shall be automatically cancelled and forfeited
and be returned to the Company for no consideration, and such portion of the
Stock Option that is then vested shall remain exercisable until the earlier of
(i) one (1) year following the date of death, or (ii) the Expiration Date.

 

 

(e)

Retirement. If Participant Retires, effective immediately prior to the effective
date of Participant’s Retirement, any portion of the Stock Option not then
vested shall be automatically cancelled and forfeited and be returned to the
Company for no consideration, and such portion of the Stock Option that is then
vested shall remain exercisable until the earlier of (i) three (3) years
following the effective date of the Participant’s Retirement, or (ii) the
Expiration Date.

 

For the purpose of this Agreement, a Participant shall be deemed to “Retire” if
(i) his/her Employment with THG terminates (other than for Cause), (ii) he or
she is 65 years of age or older, as of such termination date, and (iii)
immediately prior to such termination, Participant has been continuously
Employed by THG for 10 or more years.

 

 

(f)

Covered Transaction/Change in Control. In the event of a Covered Transaction or
Change in Control, the Stock Option shall be governed by the applicable
provisions of Section 7(a) of the Plan.

 

 

(g)

Involuntary Termination. If Participant’s Employment with THG is terminated
(other than as a result of the events set forth above in this Section 4),
effective immediately prior to such termination, any portion of the Stock Option
not then vested shall be automatically cancelled and forfeited and be returned
to the Company for no consideration, and such portion of the Stock Option that
is then vested shall remain exercisable until the earlier of (i) 60 days
following the date of termination, or (ii) the Expiration Date.

 

5.

Notice of Exercise and Payment for Shares. This Stock Option may be exercised by
the Participant or, if appropriate, the Participant’s legal representative, by
giving written notice to the Administrator stating the number of Shares to be
purchased. Such notice must be accompanied by payment in full of the Option
Price for the Shares to be purchased.

 

Notices hereunder shall be in writing and, if to the Company, shall be delivered
personally to the Human Resources Department or such other party as designated
by the Company or mailed to its principal office and, if to the Participant,
shall be delivered personally or mailed to the Participant at his or her address
on the records of the Company.

 

Payment may be made in (i) shares of Stock, (ii) cash or a combination of shares
of Stock and cash for the number of Shares specified, or (iii) through a
broker-assisted exercise program acceptable to the Administrator. Any shares of
Stock must be accompanied by a certificate representing the shares and a signed
statement that the shares being submitted have been held by the Participant or
his/her heirs or estate for a minimum of six months.

 



- 3 -

 

6.

Delivery of Shares. Upon receipt of notice and payment, the Company shall make
delivery of such Shares within a reasonable period, provided that, if any law or
regulation requires the Company to take action before the issuance of such
Shares, delivery of such Shares shall be extended for the period necessary to
take such action.

 

7.

Non-Hire/Solicitation/Confidentiality. As a condition of your eligibility to
receive this Stock Option and regardless of whether such Stock Options vest or
are exercised, you agree that you will (i) not, directly or indirectly, during
the term of your employment with THG, and for a period of one year thereafter,
hire, solicit, entice away or in any way interfere with THG’s relationship with,
any of its officers or employees, or in any way attempt to do so or participate
with, assist or encourage a third party to do so, and (ii) neither disclose any
of THG’s confidential and proprietary information to any third party, nor use
such information for any purpose other than for the benefit of THG and in
accordance with THG policy. The terms of this Section 7 shall survive the
expiration or earlier termination of this Agreement.

 

8.

Specific Performance. The Participant hereby acknowledges and agrees that in the
event of any breach of Section 7 of this Agreement, the Company would be
irreparably harmed and could not be made whole by monetary damages. The
Participant accordingly agrees to waive the defense in any action for injunctive
relief or specific performance that a remedy at law would be adequate and that
the Company, in addition to any other remedy to which it may be entitled at law
or in equity, shall be entitled to an injunction or to compel specific
performance of Section 7.

 

9.

Successors. The provisions of this Agreement will benefit and will be binding
upon the permitted assigns, successors in interest, personal representatives,
estates, heirs and legatees of each of the parties hereto. However, the Stock
Option is non-assignable, except as may be permitted by the Plan.

 

10.

Interpretation. The terms of the Stock Option are as set forth in this Agreement
and in the Plan. The Plan is incorporated into this Agreement by reference,
which means that this Agreement is limited by and subject to the express terms
and provisions of the Plan. In the event of a conflict between the terms of this
Agreement and the terms of the Plan, the terms of the Plan shall control.

 

11.

Governing Law. This Stock Option shall be construed and applied (except as to
matters governed by the Delaware General Corporation Law, as to which Delaware
law shall apply) in accordance with the laws of the Commonwealth of
Massachusetts.

 

12.

Facsimile or Electronic Signature. The parties may execute this Agreement by
means of a facsimile or electronic signature.

 

13.

Entire Agreement; Counterparts. This Agreement and the Plan contains the entire
understanding between the parties concerning the subject contained in this
Agreement. Except for the Agreement and the Plan, there are no representations,
agreements, arrangements, or understandings, oral or written, between or among
the parties hereto, relating to the subject matter of this Agreement, that are
not fully expressed herein. This Agreement may be signed in one or more
counterparts, all of which shall be considered one and the same agreement.

 

14.

Further Assurances. Each party to this Agreement agrees to perform all further
acts and to execute and deliver all further documents as may be reasonably
necessary to carry out the intent of this Agreement.

 

15.

Severability. In the event that any of the provisions, or portions thereof, of
this Agreement are held to be unenforceable or invalid by any court of competent
jurisdiction, the validity and enforceability of the remaining provisions, or
portions thereof, will not be affected, and such unenforceable provisions shall
be automatically replaced by a provision as similar in terms as may be valid and
enforceable.

 

16.

Construction. Whenever used in this Agreement, the singular number will include
the plural, and the plural number will include the singular, and the masculine
or neuter gender shall include the masculine, feminine, or neuter gender. The
headings of the Sections of this Agreement have been inserted for purposes of
convenience and shall not be used for interpretive purposes. The Administrator
shall have full discretion to interpret and administer this Agreement. Any
actions or decisions by the Administrator in connection with this Agreement
shall be conclusive and binding upon the Participant.



- 4 -

 

17.

No Effect on Employment. Nothing contained in this Agreement shall be construed
to limit or restrict the right of THG to terminate the Participant’s employment
at any time, with or without cause, or to increase or decrease the Participant’s
compensation from the rate of compensation in existence at the time this
Agreement is executed.

 

18.

Taxes. If at the time Participant elects to exercise this Stock Option, the
Company determines that under applicable law and regulations it could be liable
for the withholding of any federal, state or local tax, Participant shall remit
to the Company any amounts determined by the Company to be required to be
withheld or the Company may, at its option, withhold a sufficient number of
Shares to satisfy the minimum federal, state and local tax withholding due, if
any, and remit the balance of the Shares to the Participant.

 

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the Grant Date.

 

 

THE HANOVER INSURANCE GROUP, INC.

 

 

 

 



 

By: 



 

 

 

Name: Bryan D. Allen

 

 

 

Title: Vice President & Chief Human Resources Officer

 

 

 

 

 

 

 

 

 

 

 

<PARTICIPANT NAME>

 

 

 

 

 

 